Citation Nr: 0532986	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  98-10 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for aortic valve 
replacement.  

3.  Entitlement to service connection for abdominal aortic 
aneurysm.  

4.  Entitlement to service connection for anemia.  

5.  Entitlement to service connection for residuals of 
removal of a kidney due to renal cell carcinoma.  

6.  Entitlement to service connection for right hip 
laceration.  

7.  Entitlement to service connection for a back disability.  

8.  Entitlement to service connection for a dental disorder.  

9.  Entitlement to service connection for a respiratory 
disorder.  

10.  Entitlement to service connection for a scar of the 
right shoulder.  

11.  Entitlement to service connection for hyperhidrosis of 
the feet.  

12.  Entitlement to service connection for an intestinal 
obstruction.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1955 to May 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) from October 1996, September 1997, February 1999 and 
October 2001 decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.  

The veteran's claims for service connection for eye disorders 
have not been developed for consideration by this board and 
are referred to the RO for appropriate disposition.  Absent a 
notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction.  
Bernard v. Brown, 4 Vet. App. 384 (1994); Hazan v. Gober, 
10 Vet. App. 511 (1997).  

The issue of entitlement to service connection for a dental 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claims and has notified 
him of the information and evidence necessary to substantiate 
his claims.  

2.  The veteran has a 15 centimeter scar on the right 
buttock, which was first manifested during service.  

3.  The medical evidence shows that the veteran's scar of the 
right shoulder was first diagnosed decades after service and 
there is no competent evidence that suggests a causal link 
between his right shoulder scar and any incident of active 
service.

4.  The medical evidence shows that the veteran's 
hypertension was first diagnosed decades after service and 
there is no competent evidence that suggests a causal link 
between his hypertension and any incident of active service.  

5.  The medical evidence shows that the veteran's aortic 
valve replacement was first diagnosed decades after service 
and there is no competent evidence that suggests a causal 
link between his aortic valve replacement and any incident of 
active service.

6.  The medical evidence shows that the veteran's abdominal 
aortic aneurysm was first diagnosed decades after service and 
there is no competent evidence that suggests a causal link 
between his abdominal aortic aneurysm and any incident of 
active service.

7.  The medical evidence shows that the veteran's anemia was 
first diagnosed decades after service and there is no 
competent evidence that suggests a causal link between his 
anemia and any incident of active service.

8.  The medical evidence shows that the veteran's residuals 
of removal of a kidney due to renal cell carcinoma were first 
diagnosed decades after service and there is no competent 
evidence that suggests a causal link between his renal cell 
carcinoma and any incident of active service.

9.  The medical evidence shows that back symptoms in service 
resolved without residual disability, arthritis was not 
manifested during the first post service year, the veteran's 
current back disability was first diagnosed decades after 
service, and there is no competent evidence that suggests a 
causal link between his current back disability and any 
incident of active service.  

10.  The medical evidence shows that the veteran's current 
respiratory disorder was first diagnosed decades after 
service and there is no competent evidence that suggests a 
causal link between a current respiratory disorder and any 
incident of active service.

11.  The medical evidence shows that hyperhidrosis of the 
feet was acute and transitory and resolved without residual 
disability.  The veteran's current foot disorders were first 
diagnosed decades after service and there is no competent 
evidence that suggests a causal link between a disorder of 
either foot and any incident of active service.

12.  The medical evidence shows that the veteran's intestinal 
obstruction was first diagnosed decades after service and 
there is no competent evidence that suggests a causal link 
between his intestinal obstruction and any incident of active 
service.


CONCLUSIONS OF LAW

1.  A 15 centimeter scar on the right buttock was incurred in 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).  

2.  A right shoulder scar was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

3.  Hypertension was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  

4.  An aortic valve disorder requiring replacement of the 
aortic valve was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  

5.  An abdominal aortic aneurysm was not incurred in or 
aggravated by active military service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  

6.  Anemia was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  

7.  Renal cell carcinoma, requiring removal of a kidney, was 
not incurred in or aggravated by active military service and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

8.  A back disability was not incurred in or aggravated by 
active military service and arthritis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  

9.  A respiratory disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

10.  Hyperhidrosis of the feet was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

11.  An intestinal obstruction was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (herein "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2005).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2005).  

The appellant filed his claims before the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to the claims.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the claims now 
before the Board.  Discussions in the October 1996, September 
1997, February 1999 and October 2001 rating decisions on 
appeal, the statements of the case (SOCs), and various 
supplemental statements of the case (SSOCs), including the 
most recent dated in October 2001, adequately informed him of 
the information and evidence needed to substantiate all 
aspects of his claims.

VCAA notice letters, dated in June 2001 and April 2004, 
informed the veteran of the VCAA's implementing regulations, 
including that VA would assist him in obtaining government or 
private medical or employment records, provided that he 
sufficiently identified the records sought and submitted 
releases as necessary.  The Board finds that these documents 
show that the appellant was notified of the evidence needed 
to substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  

In this case, VCAA notice was not provided to the veteran 
before the rating decision on appeal; however, the rating 
decisions on appeal were entered before the enactment of 
VCAA.  Obviously, VA could not have informed the veteran of 
law that did not yet exist.  Moreover, in Pelegrini II, the 
Court also made it clear that where, as in this case, notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  Also see 
VAOPGCPREC 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the instant case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element,"  the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The April 2004 VCAA notice letter 
requested that "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  Thus, 
the failure to use the exact language of 38 C.F.R. 
§ 3.159(b)(1) with respect to this "fourth element" was 
harmless, non-prejudicial error, if error at all.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  Mayfield, supra. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained the veteran's service 
medical records and all indicated post-service medical 
records, including records from the Social Security 
Administration (SSA).  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  In this case, the record contains sufficient 
medical information to decide the claims discussed below.  

During the pendency of his claims the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard, supra.

Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2005).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2005).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

Right Hip Laceration

At his May 2005 hearing before the undersigned, the veteran 
gave sworn testimony to the effect that he was working in a 
storeroom, aboard ship, when the ship moved and a nail struck 
him in the buttocks.  

The service medical records do not document the buttocks 
injury at the time it happened, but the report of the 
separation examination, in May 1959, shows a 5 inch scar on 
the right buttock, which was not documented on the November 
1955 examination for service.  The veteran is presumed to 
have been in sound condition except for disabilities noted on 
entrance examination.  38 U.S.C.A. § 1111 (West 2002).  
Therefore, it must be presumed that the scar was incurred in 
service.  

On the June 2001 VA examination, the veteran was found to 
have a scar, 15 centimeters by 1 centimeter tapering to a 
quarter centimeter.  This would be about the same location 
and size as the scar noted on the 1959 separation 
examination.  Considering the static nature of scars and 
resolving reasonable doubt in the veteran's favor, the Board 
concludes that the 15 centimeter scar noted on VA examination 
in 1991 was incurred in service and noted on the separation 
examination.  38 C.F.R. §§ 3.102, 3.303 (2005).  Therefore, 
service connection will be granted for a 15 centimeter scar 
on the right buttock.  

A Scar on the Right Shoulder

The veteran contends that he sustained a scar on the right 
shoulder when he put his right upper extremity through a pane 
of glass, during service.  In this case, the service medical 
records do document the injury to the veteran's right upper 
extremity, which occurred in October 1958, when he was 
attempting to open a window.  The medical records show that 
he sustained a lacerated wound to the lower right arm, on the 
anterior aspect, and that there was no arterial or nerve 
involvement.  The wound was cleaned and sutured.  

On examination for separation from service, a 11/2 scar was 
noted on the right elbow.  Service connection has been 
granted for this scar.  

The service medical records document the upper extremity 
injury remembered by the veteran; however, they indicate a 
laceration in the elbow area and not the shoulder.  Moreover, 
while the elbow scar was noted on separation examination, 
that medical report indicated that the veteran's upper 
extremities were otherwise normal.  The service medical 
records, and particularly the separation examination report, 
were made by trained medical personnel at the time of the 
veteran's service and, as such, are highly probative.  

Thereafter, many years passed without any documentation of a 
shoulder wound.  Evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

On the June 2001 VA scar examination, the examiner noted a 5 
centimeter scar on the upper surface of the right shoulder, 
which was 1/2 centimeter deep into the skin, and was mobile and 
nontender.  The veteran gave a history of having a laceration 
of the right shoulder, which was sutured in October 1958.  
Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence."  Such evidence cannot enjoy the presumption of 
truthfulness because a medical professional is not competent 
to opine as to matters outside the scope of his expertise, 
and a bare transcription of a lay history is not transformed 
into "competent medical evidence" merely because the 
transcriber happens to be a medical professional.  See 
LeShore v. Brown, 8 Vet App 406, 409 (1995); see also 
38 C.F.R. § 3.159(a) (2005).  

In this case, the Board gives the greatest weight to the 
actual medical records that were made at the time of service.  
These show an injury to the forearm, without involvement of 
the shoulder.  The separation examination and the passage of 
many years without documentation of a right shoulder injury 
are also evidence against the claim.  This outweighs the 
veteran's recent recollections in sworn testimony and in 
medical histories.  Thus, the Board concludes that the 
preponderance of evidence is against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Influenza, Including Cardiovascular and Respiratory Residuals

The veteran contends that influenza in service resulted in 
hypertension, an aortic valve disorder requiring replacement, 
an abdominal aortic aneurysm, anemia, removal of a kidney due 
to renal cell carcinoma, a respiratory disorder, and 
intestinal obstruction.  As a lay witness, he does not have 
the medical expertise to provide competent evidence linking 
these recent disorders to the influenza in service.  See 
38 C.F.R. § 3.159(a) (2005); see also Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Although VA has alerted him to the 
need for competent evidence to support his position, he has 
merely repeated it and has not provided any competent medical 
evidence in support of his claims.  

The service medical records do document a bout of influenza 
in October 1957.  He was treated with bed rest, fluids and 
aspirin and followed a course of gradual improvement with 
complete alleviation of symptoms at the time of his discharge 
from sick bay, later that month.  This report by a medical 
corps officer (a physician) is highly probative as it shows 
that the veteran received proper medical care and that the 
illness resolved without residual disability.  

The veteran had a cold and cough, in late March and early 
April 1959.  His chest X-ray was clear and he was treated.  

The service medical records show that the veteran otherwise 
served without significant symptomatology and, on separation 
examination, in May 1959, his lungs, chest, heart, vascular 
system, abdomen and viscera were all normal.  Blood pressure 
and pulse were normal and the chest X-ray was negative.  
Here, again, this is a highly probative report, because it 
was made by a physician just before the veteran left service.  

Cardiovascular-renal disease, including hypertension, as well 
as malignant tumors (cancer) may be presumed to have been 
incurred during active military service if manifest to a 
degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  In this case, there is no 
competent medical evidence of hypertension, an aortic valve 
disorder, an abdominal aortic aneurysm, anemia, or renal cell 
carcinoma for many years after service.  

Once again, the Board notes that many years passed following 
the veteran's release from active service, before any of 
these disorders were diagnosed.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson, at 1333.  

So, as regards the claims for residuals of influenza, 
including in hypertension, an aortic valve disorder requiring 
replacement, an abdominal aortic aneurysm, anemia, removal of 
a kidney due to renal cell carcinoma, respiratory disorder, 
and intestinal obstruction, the evidence contains a competent 
medical opinion that the influenza resolved without 
residuals, a competent medical opinion that the pertinent 
findings were normal on examination for separation from 
service, the passage of many years without competent medical 
documentation of the claimed disabilities, and no competent 
medical evidence to support the contended causal 
relationship.  The clear preponderance of evidence is against 
these claims.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Back Disability

The service medical records document back complaints in 
December 1955.  The veteran fell and twisted his back in 
January 1956,  He had a sore back in October 1956.  In 
January 1958, the veteran reported that he hurt his back in 
boot camp and had a spinal tap in the previous September, and 
had been hurting ever since.  There were no further back 
complaints during service and, on separation examination, in 
May 1959, a physician reported that the veteran's spine and 
musculoskeletal system were normal.  

Arthritis may be presumed to have been incurred during active 
military service if manifest to a degree of 10 percent within 
the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  In this case, there is no competent medical evidence 
of arthritis for many years after service.  

Once again, the Board notes that many years passed following 
the veteran's release from active service, before any chronic 
back disorder was diagnosed.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
the claim.  Maxson, at 1333.  

The veteran's claim is that he has had back pain ever since 
the episodes documented in service.  However, the service 
medical records are medical records made by trained medical 
professionals during service and are significantly more 
probative than the veteran's recollection after many years.  
In this case, the medical reports form a preponderance of 
evidence that the back complaints in service were acute and 
transitory and resolved without residual disability by the 
time of the discharge examination.  Subsequently, many years 
passed without any documented back symptoms.  To the extent 
that the veteran is now contending that he had problems 
continually after service, his contentions are outweighed by 
the pertinently negative post-service medical evidence.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom.  Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), 
[it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence].  While the veteran now claims that he 
currently has back symptoms which began in service that is 
merely his claim.  As a lay witness, he does not have the 
medical experience or training to provide a competent medical 
opinion which would outweigh the medical records in this 
case.  See 38 C.F.R. § 3.159 (2005).  The Board's review of 
the record shows that the competent medical evidence provides 
a preponderance of evidence against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Hyperhidrosis of the Feet

The service medical records document hyperhidrosis in 
February 1956.  Medication was provided.  There were no 
further complaints of hyperhidrosis during service.  On 
examination for separation from service, in May 1959, the 
veteran's feet and skin were normal.  

Thereafter, many years passed without any medical 
documentation of hyperhidrosis.  

On VA examination of the veteran's feet, in June 2001, he 
gave a history of hyperhidrosis since 1956.  The examiner 
found no skin or vascular changes.  The examiner made several 
other diagnoses and did not diagnosis hyperhidrosis.  

Once again, although the veteran can report what he 
experiences, the medical reports by trained personnel carry 
greater probative weight.  In this case, the medical reports 
show that the episode in service was properly treated and 
that the veteran did not have hyperhidrosis on separation 
from service and that he does not have it now.  The law 
requires that in order for service connection to be granted, 
there must be a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).  Consequently, there is no basis 
for service connection.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a 15 centimeter scar on the right 
buttock is granted.  

Service connection for a scar of the right shoulder is 
denied.  

Service connection for hypertension is denied.  

Service connection for aortic valve replacement is denied.  

Service connection for abdominal aortic aneurysm is denied.  

Service connection for anemia is denied.  

Service connection for residuals of removal of a kidney due 
to renal cell carcinoma is denied.  

Service connection for a back disability is denied.  

Service connection for a respiratory disorder is denied.  

Service connection for hyperhidrosis of the feet is denied.  

Service connection for an intestinal obstruction is denied.  


REMAND

In 1960, the veteran claimed that his teeth were damaged by a 
blow from a rifle butt, while marching.  The RO denied that 
claim.  Decisions of the RO which are not appealed are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2005).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the claim will be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108 (West 2002).  

For claims such as this, filed before August 29, 2001, new 
and material evidence means evidence not previously submitted 
to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).

The United States Court of Appeals for the Federal Circuit 
has held that this is a jurisdictional matter.  That is, no 
matter how the RO developed the claim, VA has no jurisdiction 
to consider the claim unless the appellant submits new and 
material evidence.  Therefore, whether the RO considered the 
issue or not, the first determination which the Board must 
make, is whether the veteran has submitted new and material 
evidence to reopen the claim.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001). 
VCAA does not require the reopening of a claim that has been 
disallowed, except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C.A. § 5103A(f) (West 2002).  

In this case, the VCAA letter of April 2004 told the veteran 
what was needed to reopen a claim, but he was not told that 
he needed to submit new and material evidence to reopen his 
dental claim.  Further, a review of the statements of the 
case and the supplemental statements of the case shows that 
the dental issue was never discussed as one of reopening a 
claim.  The veteran must be told that he has to submit new 
and material evidence to reopen his claim for service 
connection for a dental disability.  Then he must be afforded 
an opportunity to submit that evidence.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
Specifically, the veteran must be told 
that he needs to submit new and material 
evidence to reopen his dental claim.  

2.  Thereafter, the RO should readjudicate 
this claim in light of the law and 
regulations pertaining to claims to reopen 
after final adjudication.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


